Citation Nr: 1452464	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-01 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES
 
1.  Entitlement to service connection for migraine headaches.
 
2.  Entitlement to service connection for an acquired psychiatric disorder, to include a major depressive disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1998 to February 2002.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   The case was certified by the Waco, Texas RO.
 
This case was previously remanded by the Board in March 2014 for further development.  It has now been returned to the Board for adjudication.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case must consider these electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals the Veteran's June 2013 Board hearing transcript and VA treatment records relevant to the issues on appeal.
 
The issue of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
The preponderance of the probative evidence is against finding that the Veteran has a migraine headache disorder due to a disease or injury in service or that preexisted service and was permanently made worse by service.
 
CONCLUSION OF LAW
 
A headache disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2009, prior to the rating decision on appeal, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also informed the Veteran of how disability evaluations and effective dates are assigned.  The Veteran was afforded numerous opportunities to present evidence and testimony in support of his claim.
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains service treatment records, VA medical records, records from the Social Security Administration, the transcript of the June 2013 Board hearing, and various lay statements of the Veteran.
 
During the June 2013 Board video conference hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).
 
In March 2014, the case was remanded for additional development.  All outstanding, pertinent VA treatment records and records from the Social Security Administration were acquired and associated with the electronic claims file.  All new evidence was considered prior to the issuance of the September 2014 supplemental statement of the case.  With regard to the issue being decided herein, the Board is satisfied that there has been substantial compliance with the March 2014 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998).
 
Relevant Laws and Regulations
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).
 
Under 38 U.S.C.A. § 1111 a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.
 
In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).
 
Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Also, intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" which existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
Analysis
 
The Veteran claims entitlement to service connection for migraine headaches, which he argues either had their onset during service or are otherwise related to events or injuries during service.  In a February 2010 informal telephone conference, the Veteran stated that his military duties included detonating different types of weapons, and that exposure to explosions over time led to his migraine headaches.  In a December 2011 statement, the Veteran wrote that "[d]ue to my occupation and the detonating different types of weapons I started having migraines."  The Veteran's DD Form 214 indicates that he served as an aviation ordnance systems technician and that he did not have any period of foreign service.  There is no evidence that the appellant was a qualified in explosive ordnance disposal.

Aviation ordnance equipment systems technicians perform duties incident to the accounting, stowage, breakout, testing, maintenance, assembly and transportation of airborne armament equipment, armament-handling equipment, air launched missiles, and conventional munitions.  A report dating in June 2000 states that the appellant had worked on the loading docks for the prior three years.
 
The Veteran's service treatment records contain no complaints or treatment related to headaches.  On a January 2002 Report of Medical History, however, the Veteran marked "yes" for "frequent or severe headaches."  He reported having weekly headaches that were relieved with medication.  The only treatment record relating to injury from any type of explosion is a January 2002 report of an upper abdomen wound requiring stitches due to an accident with a fireworks explosion.
 
The Veteran's VA treatment records indicate that he has received ongoing treatment for migraine headaches since May 2009 for which he has been prescribed medication.  In May 2009, he described having daily throbbing headaches.  In August 2009, the Veteran reported having migraine headaches that first started when he was on active duty.  In August 2011, the Veteran reported having headaches since a severe car accident the prior week.  In November 2011, the Veteran reported that he had been "almost killed and was blown up and wounded in a fire training exercise" and that he still had shrapnel in the neck and abdomen from this event. 
 
The Veteran's records from the Social Security Administration include a June 2010 internal medicine physician consult examination at which time he reported having twice weekly migraine headaches which were associated with light sensitivity and nausea.  

At a June 2010 psychiatric examination, the Veteran reported having migraines secondary to being exposed to explosions while serving in the Marines.  He reported serving in the Marines for six years, including one year in Afghanistan, during which he was a "bomb technician" and witnessed many explosions and deaths.
 
The Veteran was afforded a VA examination in September 2011.  He reported that his headaches began in 1998.  Notably, at a VA psychiatric examination conducted the same day, the Veteran stated that migraine headaches began in 1995 following a motor vehicle collision in which he lost consciousness and had reduced memory and clarity of thought for a couple of days.  The appellant reported migraines with photophobia, sonophobia, and nausea a couple of times per week since.  At the headache examination, however, the Veteran stated that he believed his headaches were due to exposure to noise and explosives.  He reported having throbbing or pulsating pain on both sides of his head that was associated with physical activity, nausea, vomiting, tinnitus, and sensitivity to light and sound.  The examiner diagnosed the Veteran with migraine including migraine variants.  The examiner opined that it was less likely than not that the Veteran's disorder was incurred in service or caused by exposure to multiple explosions over an extended period as an aviation systems technician.  The examiner supported his finding by stating that the service treatment records, though they included a report of headaches upon service exit otherwise had no complaints of inservice headaches save for an October 2001 report of head pressure due to respiratory infection.  The examiner also found that that the Veteran had given an inconsistent report of having had the onset of headaches prior to service, in 1995.  
 
The Veteran was afforded a VA examination in August 2012.  The examiner reviewed the claims file and discussed the Veteran's medical history.  The Veteran reported pulsating or throbbing head pain, nausea, sensitivity to light and sound, prostrating attacks more than once per month, and sometimes missing work due to headaches.  The examining physician diagnosed the Veteran with migraine including migraine variants and concluded that the appellant's claimed disorder clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by service.  The examiner explained that the Veteran had reported being in a motor vehicle accident in 1995 and that he first began to experience migraines a couple times a week since.  The examiner noted that the 2001 separation examination did indicate headaches, but cited medical treatise evidence which found that migraines were an inherited tendency to headaches that are affected by lifestyle adjustments and medications.  The examiner explained that he had taken the Veteran's report of symptomatology "at face value," including his reports of symptoms in service, despite the lack of reports in the service treatment records.  Still, the examiner found that "[m]ost likely the in-service worsening was due to short term stressors.  There is no historical or documentary evidence of any injury, event, or illness in the military which would be likely to result in a PERMANENT worsening..."  (Emphasis in the original.)  The examiner explained that the frequency and severity of migraines was highly variable, so it would be "speculative to try to guess exactly what the [V]eteran's headache pattern would have been if he had not served in the military," but that "more likely than not, the migraines would have persisted even without military service."
 
The Veteran submitted a December 2011 letter from his treating VA physician, Dr. S.S., who wrote that the appellant had "severe recurrent debilitating migraine headaches."  Dr. S.S. indicated that the Veteran had a reported history of severe migraine headaches beginning in the later part of his active duty service in the Marines which the appellant believed were "a direct result of his (military occupational specialty) as an ammo tech and the explosions and resulting concussions he was exposed to on a regular basis on active duty."  He wrote that the Veteran's prior treating physician, Dr. R., had told the Veteran that his migraine headaches were service connected in nature, and Dr. S.S. agreed with the assessment "that the explosions and resulting concussions caused his migraine headaches."  Dr. S.S. also wrote that the Veteran "did not report any of these problems prior to service therefore in my professional opinion they are all service connected to his job as an ammo tech and doing (explosive ordnance disposal) detonations."
 
After reviewing the evidence, the Board finds that the preponderance of the most probative evidence weighs against granting service connection.  While the evidence of record does show that the Veteran has a current migraine headache diagnosis, the weight of the most probative evidence does not reflect that this disorder was caused or aggravated by the Veteran's active duty service.
 
VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board is free, however, to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the appellant that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the appellant that formed the basis for the opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).
 
In this case, the only medical opinion of record that supports the Veteran's assertions that his migraine headaches were caused by service, that of Dr. S.S., holds no probative value because it is based on unsubstantiated and inaccurate statements made by the Veteran.  Id.  

The Veteran has been wildly inconsistent in his reporting exposure to noise and explosives during his active duty service.  While the Board acknowledges that the Veteran served as an aviation ordnance systems technician, and while this would likely require the appellant to work with and around armament equipment, the claimant's reports of being impacted by "explosions and resulting concussions ...on a regular basis" are unsupported by the evidence of record and are not a credible assertion.  The Board notes that the duties described by the appellant would have been performed by an explosive ordnance demolition technician, a job which the appellant neither performed nor was trained for.  The Veteran's service treatment record include only one indication of injury related to an explosion, and that was treatment for a flesh wound to the abdomen following a fireworks accident.  

Furthermore, at other times, the Veteran has made yet further unsubstantiated claims regarding his service, including that he served in Afghanistan as a "bomb tech" and that he was "blown up" and "almost killed" in a fire training exercise."  There is no indication in the Veteran's military records that he was ever severely injured by any explosion, there is no evidence that he ever worked to defuse or detonate bombs, or that he spent any time in any foreign location let alone Afghanistan.  The Veteran's statements regarding his claimed exposure to explosions in service are entirely lacking in credibility, and a medical opinion, including the opinion of Dr. S.S. and his report of concurrence by Dr. R., which is based upon claimed inservice exposure to explosions likewise lacks any probative value.

While the Veteran's inconsistencies in his statements do not necessarily undermine all testimony offered, the inconsistencies in the Veteran's statements over time are so significant in this case and unlikely to be the product of mere differences in the retelling of the same story.  The Board, as the trier of fact, finds that the particular falsehoods in the Veteran's statements are so substantial that they undermine his credibility regarding any statements pertaining to his exposure in service to explosives or any resulting injuries related to explosives.  See, e.g., United States v. Edwards, 581 F.3d 604, 612 (7th Cir. 2009).
 
The Board finds the September 2011 and August 2012 VA opinions to be the only medical opinions of record of any probative value.  These examinations were based on thorough review of the claims file, including the Veteran's complete medical and military history, as well as personal examination of the claimant.  The September 2011 examiner found that the Veteran's migraine headaches were less likely than not incurred in service or caused by exposure to multiple explosions over an extended period.  The examiner provided adequate rationale, including that there were no reports of headaches within the service treatment records, despite the Veteran's claims that he had been treated for headaches related to explosions in service, and the inconsistent reporting of the appellant regarding the onset of his headaches. 
 
The August 2012 VA examiner likewise came to the conclusion that the Veteran's headaches were not caused or aggravated by his military service, although he provided a differing rationale from that of the previous examiner.  The August 2012 examiner stated that the Veteran's headaches had clearly and unmistakably preexisted his service, due to the appellant's reports of having first had headaches in 1995 following a motor vehicle accident, and that these headaches were clearly and unmistakably not aggravated by service.  

While the Board does not find that the Veteran's migraine headaches clearly and unmistakably preexisted his military service, as recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, Gahman v. West, 13 Vet. App. 148, 150 (1999); the opinion nevertheless provides additional probative evidence which supports the findings of the September 2011 examiner and weighs against the Veteran's claim.  See also Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  The August 2012 examiner explained that migraine headaches were a disorder that was an "inherited tendency to headaches" and that, while the Veteran reported having headaches during service, were merely temporary responses to short term stressors, and the appellant's claims of having had headaches in service would not, therefore, be evidence of the onset of a chronic disorder.  The examiner found no relationship between the Veteran's current headaches and service, stating that they would have existed "even without military service."
 
The Veteran is competent to report having headache pain in service and the Board has considered the appellant's testimony that he has experienced headaches ever since service.  The appellant is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render an opinion on the etiology of his headaches, as such requires medical expertise to determine the etiology of these disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify to symptoms but not provide medical diagnosis).  Thus, the Veteran's opinion that his headaches are related to some event or injury during service is not a competent medical opinion and is not afforded any probative weight.
 
Furthermore, while the Veteran has reported a chronicity of symptomatology, he has not presented any medical evidence linking his claim to service or establishing chronicity of symptoms shown to be related to a chronic headache condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a)).  The Veteran has furthermore been greatly inconsistent regarding his description of the onset of his headache symptoms, variously stating that they had their onset in 1995, 1998, or 2001/2002.  It is notable that when the Veteran first began receiving VA treatment, he made no mention of having a headache disorder, although he did report having tinnitus which he believed to be related to explosion exposure during service.  Only months later, in May 2009, after the Veteran had filed the current claim for service connection for migraine headaches, did the Veteran first report to his VA treating medical professional that he had frequent headaches.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Hence, the undersigned finds that the Veteran's statements regarding the onset and continuing symptomatology of his headache symptoms lack credibility and have no probative value towards deciding the current issue.
 
In order to establish service connection there must be evidence of an in-service incurrence or aggravation of a disease or injury, a present disorder, and a link between the two.  In this case, a migraine headache disorder was not shown to exist in service or to preexist service, and none of the probative and credible medical evidence of record indicates that there is a nexus between the Veteran's service and his current headache disorder.  Without competent, credible and probative evidence indicating that migraine headaches were caused by or otherwise related to injury during service that is of greater or at least equal weight to evidence to the contrary, service connection is not warranted.

The claim is denied.
 
In making its determination, the Board considered the applicability of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b).  However, as a preponderance of the evidence is against the claim of entitlement to service connection for migraine headaches, this rule does not apply, and the claim must be denied.
 
 
ORDER
 
Entitlement to service connection for migraine headaches is denied.
 
 
REMAND
 
When the case was remanded in March 2014, it was specifically requested that a psychiatrist examine the appellant and offer a medical opinion on the etiology of his current psychiatric disorder.  Unfortunately, the May 2014 examination was conducted by a psychologist, and not by a psychiatrist as the Board directed.  The United States Court of Appeals for Veterans Claims has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the terms of the March 2014 remand have not been complied with, this issue must once more be remanded to provide the Veteran with a new, adequate VA examination that complied with the actions requested below.  See C.F.R. § 19.9 (2014).
 
Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist to determine the nature and etiology of any diagnosed psychiatric disorder.  The psychiatrist must be provided access to the Veteran's claims folder, as well as to any files placed in Virtual VA and the Veterans Benefits Management System (VBMS).  The psychiatrist must specify in the report that the claims file and any Virtual VA or VBMS records have been reviewed.  All indicated evaluations, studies, and tests should be conducted.
 
The psychiatrist must address whether the Veteran has a current psychiatric disorder, and for each diagnosed psychiatric disorder the psychiatrist must state whether it is at least as likely as not (50 percent or more probability) that the disorder is a result of any incident in service, that it began to manifest during service, or that it is etiologically related to the Veteran's active duty service in any way.  In rendering this opinion, if the etiology of the diagnosed disorder is attributed to multiple factors/events, the psychiatrist must specify which symptoms/diagnoses are related to which factors/events.
 
The psychiatrist is to state whether reasonable people could differ (i.e., is it or is it not undebatable) that the Veteran's psychiatric disorder existed prior to service.  If it is found that reasonable people could only conclude that the disorder preexisted service, could reasonable people differ in determining whether the disorder worsened while the appellant served on active duty?  The psychiatrist must explain what evidence supports any conclusion reached.
 
The Board points out that the Veteran's lay statements of having behavioral problems as a teenager are not sufficient under the law to establish that he clearly and unmistakably had a psychiatric disorder prior to service.  Hence, his statements alone are insufficient to rebut the presumption of soundness.  The psychiatrist must also consider and discuss the Veteran's lay statements regarding first experiencing depression while in the service and the significance of the claimant being prescribed Zoloft while in the service.
 
A complete rationale for any opinion offered must be provided, based upon medical principles and evidence in the claims file.  If the psychiatrist is unable to answer the question above, that fact must be stated and the reasons why an opinion cannot be provided must be explained.  That is, the psychiatrist must specifically explain why she/he cannot address the relationship between the appellant's psychiatric disorder and his military service.
 
2.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
3.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examination was performed by a psychiatrist and that the psychiatrist documented his or her consideration of the claims file and any relevant records in Virtual VA or VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
4.  Thereafter, the AOJ must readjudicate the issue.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


